Citation Nr: 1549525	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 14, 2014, and in excess of 20 percent thereafter for lumbosacral strain/sprain.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension, including as secondary to sleep apnea. 

4.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected lumbosacral strain/sprain.  

5.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbosacral strain/sprain.

6.  Entitlement to service connection for urinary leakage, including as secondary to service-connected lumbosacral strain/sprain.

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for gout, sleep apnea, high blood pressure, high cholesterol, left knee, erectile dysfunction, leaking urine, history of sciatica, and a rating in excess of 10 percent for the lumbosacral strain.

In May 2012 correspondence, the Veteran generally stated that he disagreed with the May 2012 decision.  In a July 2012 letter, the RO informed the Veteran that his May 2012 notice of disagreement (NOD) was not accepted because there were no specific issues identified and that he needed to clarify specifically the issues with which he was in disagreement.  In a July 2012 NOD, the Veteran stated that he disagreed with the decision regarding the following medical conditions: sleep apnea, hypertension, left knee pain, erectile dysfunction, leaking urine, and low back pain.  He indicated that he wanted to defer the issue regarding acid reflux.  Subsequently, in a July 2012 letter, VA informed the Veteran that it could not accept the Veteran's NOD for the issue regarding acid reflux as a decision had not yet been made on the matter.  In August 2012, the RO denied entitlement to service connection for acid reflux; however, the Veteran did not enter a timely NOD as to such denial.  In March 2014, the RO issued a statement of the case regarding the issues of entitlement to service connection for sleep apnea, hypertension as secondary to sleep disorder, left knee pain, erectile dysfunction, and leaking urine as well as an increased evaluation for lumbosacral strain/sprain, currently rated as 10 percent disabling.  The Veteran perfected an appeal in April 2014.   

During the pendency of the appeal, in a June 2014 rating decision, the RO increased the rating assigned for lumbosacral strain to 20 percent disabling, effective May 14, 2014.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been characterized as shown on the title page of this decision.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to service connection for sleep apnea, hypertension, left knee disorder, erectile dysfunction, and urinary leakage are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to May 2014, the service-connected lumbosacral strain/sprain was manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated objective neurological abnormalities.

2.  For the appeal period from May 2014, the Veteran's service-connected lumbosacral strain/sprain is manifested by functional impairment consisting of subjective complaints of pain, limitation of motion, and muscle spasm and guarding resulting in an abnormal gait or spinal contour, without limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated objective neurological abnormalities. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to May 14, 2014, and in excess of 20 percent thereafter for lumbosacral strain/sprain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2011 letter, sent prior to the initial unfavorable decision issued in May 2012 advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As relevant to the claim decided herein, post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in August 2011 and May 2014 to assess the severity of his lumbosacral strain/sprain.  The VA examinations are fully adequate for the purposes of adjudication.  They include a review of the record, interview, clinical findings, and conclusions by VA health care providers.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest, and the Veteran has not alleged, that his lumbar spine disorder has increased in severity since his last VA examination.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

The Veteran's service-connected lumbosacral sprain/strain has been rated under Diagnostic Code 5237 (previously rated under DC 5295) for lumbosacral strain.  See 38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

On August 2011 VA examination, the Veteran had complaints of the following symptoms associated with his spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He reported weakness of the spine, leg, and foot.  The Veteran also indicated that he had fecal leakage, erectile dysfunction, and bladder problems as a result of his back disability.  He stated that pain was exacerbated with physical activity and stress, but was relieved by rest and food.  During a time of pain, he claimed that he could function without medication.  During the flare-ups, the Veteran experienced functional impairment described as weakness and limitation of motion of the joint, including walking with a limp.  He reported that he was not receiving any treatment for this condition.  He was never hospitalized nor had any surgery for his back disability.  He stated that, in the past 12 months, the condition had not resulted in any incapacitation.  He reported urgency to use the urinal as the overall functional impairment.

On physical examination, the Veteran's posture was within normal limits, his gait was normal, he walked steady, and did not require any assistive device for ambulation.  There was no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, guarding of movement, weakness, atrophy present in the limbs, or ankyloses in the thoracolumbar spine.  His musculature was normal, there was negative straight leg raising on the bilateral sides and Lasegue's sign was negative.  Range of motion studies were: flexion to 90 degrees and extension, bilateral lateral flexion and rotation were each to 30 degrees.  Range of motion was within normal limits, including on repetitive motion.  There was no additional degree of limitation on repetition.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.

On neurological examination, pin prick and feather testing reveled that there were no sensory deficits from L1-L5 or S1.  There was no lumbosacral motor weakness.  Bilateral knee and ankle jerk was 2+.  The lower extremities showed no sign of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  X-ray findings of the lumbar spine were within normal limits.  The Veteran's condition was diagnosed as lumbosacral strain/sprain, asymptomatic.  The examiner stated that there was no effect on the claimant's usual occupation or daily activity.  

Treatment records from San Diego Spine and Rehab show treatment for low back pain.  In February 2012, the physician described the Veteran's functional limitations as a decrease in lifting and sleeping.   The Veteran reported left lower extremity numbness.  On objective examination, the Veteran's gait and alignment were normal.  He had mild scoliosis.  Lumbar range of motion was reported as 80/80 degrees of flexion, 30/30 degrees of extension, 35/35 degrees of bilateral lateral flexion, 45/45 degrees of right lateral rotation and 4/45 degrees of left lateral rotation.  The physician reported that the Veteran had full active range or motion.  

On May 2014 VA examination, the Veteran had complaints of not being able to sit for long periods of time.  He reported left lumbar side discomfort.  He tended to roll to the right side prior to getting up from bed.  The Veteran reported that he was currently working as a delivery man for mail and small packages.  He also had a history of working as an administrative person for food stamp applications.  

On examination, range of motion studies revealed forward flexion to 40 degrees with pain at 40 degrees, extension and bilateral lateral flexion each to 25 degrees with pain at 25 degrees, and bilateral lateral rotation each to 30 degrees with pain at 30 degrees.  Straight leg raising test was negative bilaterally and deep tendon reflexes were 2+.  There were motor deficits regarding ankle dorsiflexion, plantar flexion, bilateral hip flexion, and left greater than right knee extension.  The Veteran did not report that he had flare-ups that impacted the function of the thoracolumbar spine.  On repetitive-use testing, the Veteran did not have additional limitation in the range of motion of the thoracolumbar spine.  There was functional loss/impairment due to such factors as: less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  

There was mild lumbosacral tenderness.  He had muscle spasm and guarding that resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was 4/5 regarding hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Great toe extension was 5/5.  Sensory examination was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and the bilateral lower extremities were not affected by radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The examiner found that the Veteran did not have ankylosis or intervertebral disc syndrome.  He did not use any assistive devices.  There were no scars or any other pertinent physical findings, complications, conditions, signs, or symptoms.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  In regards to functional impact, the examiner indicated that the Veteran's thoracolumbar spine disability impacted the Veteran's ability to work in that the Veteran was not currently fit for jobs requiring athletic movements, running, jogging, obstacle courses such as military police work.  

The examiner added that there was no prediction or expectation of further range of motion loss, which was over and above what was already noted in the range of motion on examination.  The examiner stated that this opinion was based on his experience with orthopedics as it pertained to and applied to this Veteran and on a one-time history and physical examination with the Veteran.  The examiner explained that specific factors were taken into account, such as the Veteran's history and the presence or absence of osteoarthritis or other joint conditions.  

Treatment records from San Diego VA Health Care System, Chula Vista Community Based Outpatient Clinic, included a June 2015 treatment record in which the physician specifically noted that there was no back pain on review of the Veteran's systems.   

Appeal Period Prior to May 14, 2014 

Upon review of the evidence pertaining to the Veteran's lumbosacral spine disability, the Board has determined that a 10 percent evaluation is appropriate for the appeal period prior to May 14, 2014.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

The evidence shows that, at its worst, the Veteran had 80/80 degrees of flexion on February 2012 treatment record from San Diego Spine and Rehab.  At the same time, although the physician reported that the Veteran had 4/45 degrees of left lateral rotation, this appears to be in error as the physician specifically reported that the Veteran had full active range of motion.  Regardless, even considering that the Veteran had only 4 degrees of left lateral rotation, the Veteran's combined range of motion would be 215 degrees.  Functional limitations were described as decreased lifting and sleeping.  Subsequently, on August 2011 VA examination, the Veteran had flexion of the thoracolumbar spine to 90 degrees even after repetition and combined range of 240 degrees.  Repetitive movement had no impact on range of motion, and weakness, fatigue, and incoordination were not found on examination.  There was no objective evidence of pain on motion on August 2011 VA examination.

In regard to functional limitation, on August 2011 VA examination, the Veteran indicated that pain was exacerbated with physical activity and stress, but was relieved by rest and food.  During a time of pain, he claimed that he could function without medication.  During the flare-ups, he experienced functional impairment described as weakness and limitation of motion of the joint, including walking with a limp.  He also reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness, as well as weakness of the spine, leg, and foot.  However, the examiner found that there was no effect on the claimant's usual occupation or daily activity.

The Board further finds that neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation.  Here, the Veteran complains of stiffness; fatigue; spasms; decreased motion; paresthesia; numbness; weakness of the spine, leg, and foot; and increased pain with exercise and stress; however, he retains full or nearly full range of motion.  Further, repetitive exercise did not change the ranges of motion.  Also, ankylosis was no found on examination.  As such, the Board finds that the currently assigned 10 percent evaluation is appropriate for the Veteran's lumbosacral spine back disability.

Additionally during this appeal period, the VA examination and treatment record from San Diego Spine Rehab revealed that the Veteran's gait and alignment of the spine were normal on examination.  Although mild scoliosis was identified in the February 2012 private treatment record, muscle spasm or guarding was not reported.  Also, on August 2011 VA examination, the VA examiner specifically found that there was no muscle spasm, tenderness, guarding of movement and there was symmetry of spinal motion with normal curves of the spine.  Therefore, a 20 percent rating is not warranted on the basis of the Veteran's scoliosis.  Additionally, although the Veteran had complaints of spasms on August 2011 VA examination, there is no indication that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been found to warrant a higher, 20 percent, disability evaluation.  

Furthermore, the August 2011 VA examiner specifically found that the Veteran did not have intervertebral disc syndrome.  Furthermore, the Veteran has never alleged nor has it been shown that he has been prescribed bedrest by a physician, especially for a total duration of at least two weeks but less than four weeks during the past 12 months. As incapacitating episodes have not been alleged by the Veteran and not shown by the evidence, a higher 20 percent evaluation is not warranted.  See August 2011 VA examination report. 

The 10 percent evaluation current assigned for this period contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent or more of the height; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  Careful review of the record leads the Board to conclude that the Veteran's symptoms during this period are addressed by the currently assigned 10 percent evaluation.

Appeal Period as of May 14, 2014 

Regarding the appeal period beginning May 14, 2014, the Board finds that, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher rating under the General Rating Formula.  In this regard, the most restrictive flexion documented was to 40 degrees with no additional limitations after three repetitions of range of motion.  See May 2014 VA examination.  The combined range of motion was to 175 degrees.  Additionally, the Board has considered VA treatment records and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.

The Board recognizes the Veteran's statements attesting to his spine pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's lumbosacral spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that he has had limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating.

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Additionally, the May 2014 VA examiner specifically found that the Veteran did not have ankylosis.  Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  On May 2014 VA examination, the examiner found that the Veteran did not have intervertebral disc syndrome.  The Veteran did not report that he had flare-ups that impacted the function of the thoracolumbar spine.  The Veteran had complaints of not being able to sit for long periods of time.  He reported that he had discomfort in the left lumbar side and tended to roll to the right side prior to getting up from bed.  The Veteran has not alleged that he had any incapacitating episodes.  Also, it has never been either alleged or shown that he had physician prescribed bedrest.  See Note (1).  In regard to functional impact, the VA examiner indicated that the Veteran's thoracolumbar spine disability impacted the Veteran's ability to work in that the Veteran was not currently fit for jobs requiring athletic movements, running, jogging, obstacle courses such as military police work.  Therefore, there is no evidence either on the VA examination report or in the VA treatment records that he has ever been prescribed bed rest for a total duration of at least four weeks in a 12 month period to warrant a higher 40 or 60 percent rating.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.




Other Considerations

For the entire appeal period, the Board has also considered the Veteran's reports of bladder and bowel impairment and erectile dysfunction in relation to his back disability.  However, while he is competent to report such symptomatology, he is not competent to offer an opinion as to whether such may be considered objective neurological abnormalities associated with his back disability.  In this regard, while he is competent to report that he has fecal and urinary incontinence as well as erectile dysfunction, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would neurological impairment associated with his back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners in August 2011 and May 2014, who are medical professionals, concluded that there were no objective neurological abnormalities associated with the Veteran's back disability.  

Specifically, in August 2011, on neurological examination, pin prick and feather testing reveled that there were no sensory deficits from L1-L5 or S1, and there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Furthermore, at the May 2014 VA examination, while muscle strength testing was 4/5 regarding hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion, the examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and the bilateral lower extremities were not affected by radiculopathy.  Additionally, there were no other neurologic abnormalities or findings related to the thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  Based on the foregoing, the objective medical evidence shows that the Veteran's back disability does not result in associated objective neurological abnormalities.

In reaching such determination, the Board is cognizant that the Veteran has separately appealed the issues of entitlement to service connection for urinary leakage and erectile dysfunction and, as discussed in the REMAND section, additional development is necessary prior to the adjudication of such issues.  Therefore, the Board's current determination that the Veteran's back disability does not result in associated objective neurological abnormalities is limited to consideration consistent with Note (1) of the General Rating Formula and does not reach the question as to whether the Veteran has a disability manifested by urinary leakage and/or erectile dysfunction that is otherwise caused or aggravated by his back disability. 

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout each period of the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's staged ratings for the back contemplates the functional limitations caused by his low back pain, to include limited motion and, as of May 14, 2014, and muscle spasm and guarding resulting in an abnormal gait or spinal contour.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when doing yard work, bending, and after prolonged walking, standing, or sitting.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claims for increased ratings for his bilateral knee disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected back disability rendered him unemployable.  In fact, during his May 2014 VA examination, the Veteran reported that he was currently working as a delivery man for mail and small packages.  He also had a history of working as an administrative person for food stamp applications.  There have been no reports that the employment was marginal or paid less than the poverty rate.  Accordingly, the issue of entitlement to a TDIU has not been raised by the Veteran or the record and, as such, need not be addressed further.  

In sum, Board finds that a rating in excess of 10 percent prior to May 14, 2014, and in excess of 20 percent thereafter for lumbosacral strain/sprain.  In reaching such determination, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim and, as such, the benefit of the doubt doctrine is not applicable and the claim for must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent prior to May 14, 2014, and in excess of 20 percent thereafter for lumbosacral strain/sprain is denied.


REMAND

The Veteran contends that his sleep apnea and elevated blood pressure began in service.  In the alternative, he claims that his hypertension is related to his sleep apnea.  In support of his claims, he has submitted several statements from his wife and people who served with him attesting to his reports of snoring in the 1980's.  Service treatment records shows that he was seen repeatedly in service for upper respiratory related problems.  Post-service private treatment records from American Sleep Medicine reveal a diagnosis of obstructive sleep apnea. 

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.   Review of the evidentiary record shows that the Veteran has not been afforded a VA examination for his sleep apnea and hypertension and there remains some question as to whether the Veteran's current sleep apnea is attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is necessary in order to afford the Veteran a VA examination regarding such issues.

On August 2011 VA examination, the VA examiner concluded that the Veteran's bladder and erectile complaints were not complications of his spine condition.  Likewise, on May 2014 VA examination, the examiner found that there were no neurologic abnormalities or findings related to the thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  However, these examinations were specifically provided to assess the severity of the Veteran's lumbosacral spine disability, to include any associated objective neurological impairment, and the nature and etiology of the Veteran's current complaints referable to a bladder disorder and/or erectile dysfunction remains unclear.  Additionally, neither the August 2011 nor the May 2014 VA examiners considered whether the Veteran's urinary leakage and erectile dysfunction disorders were aggravated by his service-connected lumbosacral strain/sprain.  

Furthermore, the Veteran has not been afforded a VA examination in regard to his left knee disorder.  In an October 2011 Statement in Support of Claim, the Veteran reported that his left knee began after he repeatedly hit the outer side of his left knee on a metal table leg in the cramped space aboard the ship while performing his duties as a disbursing clerk between 1986 and 1990.  A review of the Veteran's service treatment records reflect that he reported leg pain while seeking treatment for his back and was diagnosed with right and left lower leg strain and low back pain.  See May 1990 service treatment records.   Additionally, on August 2011 VA examination, he reported pain in his back and knee, which traveled to the left leg.  On May 2014 VA examination, motor deficits were present in the left leg.  The record remains unclear as to whether the Veteran has a current left knee disorder related to his service or his service-connected lumbosacral strain/sprain. 

The Board finds that there are medical questions presented regarding the Veteran's urinary leakage, erectile dysfunction, and left knee disorders that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On review of the record, the Veteran has not been provided proper notice under VCAA describing the evidentiary requirements for service connection for hypertension, urinary leakage, erectile dysfunction, and now a left knee disorder on a secondary basis.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his sleep apnea, hypertension, urinary leakage, erectile dysfunction, and left knee disorders that have not been obtained.  Thereafter, all identified records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Provide a notice letter informing the Veteran of the evidentiary requirements for substantiating his claims for service connection for hypertension, urinary leakage, erectile dysfunction, and a left knee disorder on a secondary basis.

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to treatment for his sleep apnea, hypertension, urinary leakage, erectile dysfunction, and left knee disorders.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the completion of foregoing, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his sleep apnea and hypertension.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea and hypertension had their onset in active service, or are otherwise related to service?  In addressing this question, the examiner should discuss multiple treatments in service regarding upper respiratory problems as well as post-service statements referring to the Veteran's snoring problems as early as the 1980s.   

(c) In the alternative, if a relationship is found between the Veteran's service and sleep apnea, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such sleep apnea caused the Veteran's hypertension.

(d) In the alternative, if a relationship is found between the Veteran's service and sleep apnea and his sleep apnea did not cause hypertension, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the normal course of the condition by hypertension.

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

4.  After the completion of foregoing, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of the Veteran's urinary leakage, erectile dysfunction, and left knee disorders.  The electronic records and a copy of this REMAND must be made available to the examiner(s), and the examiner(s) must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner(s) should provide opinions and respond to the following: 

(a) Left Knee Disorder

i. Identify all current left knee disorders. 

ii.  For each left knee disorder identified, is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had its onset in active service, or is otherwise related to service?  In addressing this question, the examiner should consider any documented complaints of leg pain in May 1990 service treatment records in conjunction with the Veteran's complaints of low back pain.  The examiner should also consider the Veteran's reports of left knee pain beginning after repeatedly hitting the outer side of the left knee on a metal table leg in a cramped space aboard the ship while performing his duties as a disbursing clerk between 1986 and 1990.  See October 2011 Statement in Support of Claim.

iii. If not, is it at least as likely as not (50 percent or greater probability) that any identified left knee disorder is casually related to his service-connected lumbosacral strain/sprain?  In addressing this question, the examiner should consider the Veteran's complaints of back and knee pain on August 2011 VA examination and any left leg/knee motor deficits presented on May 2014 VA examination.  
 
iv.  If not, is it at least as likely as not (50 percent or greater probability) that any identified left knee disorder is aggravated beyond the normal course of the condition by his service-connected lumbosacral strain/sprain?  In addressing this question, the examiner should consider the Veteran's complaints of back and knee pain on August 2011 VA examination and on May 2014 VA examination, motor deficits were present in the left leg.  

(b) Urinary Leakage:

i. Identify whether the Veteran has a disability manifested by urinary leakage.

ii.  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's urinary leakage had its onset in active service, or is otherwise related to service? 

iii. If such is not related to service on a direct basis, is it at least as likely as not (50 percent or greater probability) that the Veteran's urinary leakage is casually related to his service-connected lumbosacral strain/sprain? 
 
iv. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's urinary leakage is aggravated beyond the normal course of the condition by his service-connected lumbosacral strain/sprain? 

(c) Erectile Dysfunction:

i. Identify whether the Veteran has a disability manifested by erectile dysfunction.

ii.  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset in active service, or is otherwise related to service? 

iii. If such is not related to service on a direct basis, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is casually related to his service-connected lumbosacral strain/sprain? 
 
ii. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by his service-connected lumbosacral strain/sprain?

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


